Citation Nr: 1536268	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Bell's palsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bell's palsy is causally related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for Bell's palsy have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for Bell's palsy on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record and during his July 2015 Board videoconference hearing, the Veteran contended that his currently diagnosed Bell's palsy was the result of events during his active duty service, to include in-service treatment for that same condition in 1981.  He reported that he woke up with a twisted mouth during service in 1981 and was diagnosed with Bell's palsy.  It was indicated that his mouth remained twisted and that he sought no additional treatment for it during service or for many years thereafter, as he thought there was no treatment for the condition.  He indicated that he finally sought treatment for his condition in 2010 when the twisting of his mouth worsened. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

After a thorough review of the evidence of record, the Board concludes that service connection for Bell's palsy is warranted.

Service treatment records showed the Veteran was treated for Bell's palsy in January and February 1981.  The Veteran was given a profile of 30 days with no cold weather.  Post-service VA and private treatment records reflected findings of Bell's palsy in May 2010 and April 2011.  In May 2011, the Veteran was noted to have a remote history of Bell's palsy on the left.  He was noted to have permanent right facial nerve paralysis in a September 2011 private treatment record.

In an August 2011 VA examination report, the Veteran indicated that he had right-sided facial weakness in the last year and was diagnosed with Bell's palsy.  While he reported that no treatment was given, he complained of continued difficulty drinking, dry right eye, and occasional sharp pains down left side of his neck.  He further commented that he had Bell's palsy on the right side in 1981 and again in 1983 that "never got all the way better".  On physical examination, the Veteran was noted to have mild right side involuntary painless facial twitching or spasm as well as weakness or paralysis of the facial muscles.  The examiner also noted drooling, mild difficulty chewing, mild neck muscle pain, and right eye symptoms, including inability to close eye, watery eye, and dry eye.  The examiner diagnosed right cranial nerve VII palsy, Bell's palsy, opining that it was not caused by or a result of complaints, treatment or diagnosis of Bell's palsy during military service.  In the cited rationale, the examiner noted that the Veteran suffered Bell's palsy documented while in service in 1981.  The examiner highlighted that the side on which it occurred was not documented.  It was noted that Bell's palsy may reoccur in approximately 10 percent of patients on the same or opposite side.  The examiner then noted that a recurrence of Bell's palsy was a second event and not a continuation or worsening of a prior episode, opining that the Veteran's second occurrence would not be related to the Bell's palsy he suffered in 1981.

The Board has determined that the August 2011 VA examination report is inadequate for purposes of determining service connection, as the VA examiner did not provide a complete, well-reasoned rationale for the proffered medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In an October 2014 VA treatment record, the examiner assessed remote Bell's palsy, recommending conservative management of the condition.  A May 2014 magnetic resonance imaging (MRI) of the brain without contrast was noted to reveal nonspecific subcortical white matter (WM) lesions.  In an October 2014 addendum medical opinion, the Veteran's VA treating physician indicated that he sustained Bell's palsy during service in January 1981.  After reviewing the Veteran's medical records that showed the diagnosis as stated above and examining him, the physician indicated his agreement with the diagnosis.  It was noted that the Veteran continued to be treated for residual weakness from Bell's palsy acquired during service.  The physician opined that the Veteran's complaints were directly related to his diagnosis of Bell's palsy and that it was the same condition that was acquired during his military service.

In view of the totality of the evidence, including the Veteran's documented in-service treatment for Bell's palsy, the current findings of Bell's palsy, the diminished probative value of the August 2011 VA examination report, and the favorable October 2014 medical opinion from the Veteran's treating VA physician, the Board finds that Veteran's current Bell's palsy is etiologically related to his active military service.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for Bell's palsy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for Bell's palsy is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


